White, J.
*678Appeal from an order and judgment of the Supreme Court (Spain, J.), entered September 11, 1992 in Rensselaer County, which granted petitioner’s application, in a proceeding pursuant to CPLR 5225 (b), to direct respondent to turn over certain moneys to petitioner.
We concur with Supreme Court that this situation is factually and legally indistinguishable from Moke Realty Corp. v Whitestone Sav. & Loan Assn. (41 NY2d 954) (see also, Whitestone Sav. & Loan Assn. v Allstate Ins. Co., 28 NY2d 332; Sportsmen’s Park v New York Prop. Ins. Underwriting Assn., 97 AD2d 893, affd 63 NY2d 998). Accordingly, the order and judgment should be affirmed.
Weiss, P. J., Mercure and Crew III, JJ., concur. Ordered that the order and judgment is affirmed, without costs.